Name: Commission Regulation (EEC) No 2882/89 of 26 September 1989 fixing the quantity of young male bovine animals which may be imported on special terms in the fourth quarter of 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 9 . 89 No L 277/ 19Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2882/89 of 26 September 1989 fixing the quantity of young male bovine animals which may be imported on special terms in the fourth quarter of 1989 priority when issuing the licences conferring entitlement under the arrangements ; Whereas, in accordance with Article 9 ( 1 ) of Regulation (EEC) No 2377/80 applicants shall undertake either to carry out themselves or to have carried out under their responsibility, the task of fattening ; whereas, in the case of agricultural producers or their professional organi ­ zations, it appears that the opportunity given to the applicants not to carry out themselves the task of fattening could give rise to abuses in certain cases ; whereas it seems appropriate consequently to abolish that opportunity for the quarter in question ; Whereas, in the case of import licence applications made by agricultural producers or their professional organizations, or the traditional trade, it is necessary, in order to permit a more equitable distribution of the quantities available, to limit the maximum quantity which each application may cover ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 13 (4), 15 (2) and 25 thereof, Whereas the Council has established an estimate of 175 000 head under the new import arrangements for young male bovine animals for fattening for the period 1 January to 31 December 1989 ; whereas, under Article 13 (4) (a) of Regulation (EEC) No 805/68, the quantity which may be imported in each quarter and the rate of reduction in the import levy on these animals must be determined ; Whereas detailed rules for the practical application of the special arrangements were laid down in Commission Regulation (EEC) No 612/77 (3), as last amended by Regulation (EEC) No 1 121 /87 (4), and in Commission Regulation (EEC) No 2377/80 f), as last amended by Regulation (EEC) No 3182/88 (6); Whereas the supply requirements of certain regions of the Community which have a serious shortfall in bovine animals for fattening must be taken into account ; whereas those requirements are apparent in Italy and in Greece and may be estimated for the fourth quarter of 1989 at 41 600 head and 6 784 head respectively in those Member States ; Whereas the supply requirements in young bovine animals for fattening justify, for the fourth quarter of 1989, a higher rate of reduction in the levy for animals weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia ; Whereas the partial reduction in the levy is intended to help improve cattle rearing and beef and veal production structures in Italy and in Greece ; whereas appropriate measures must therefore be taken to ensure that producers can, as far as possible, benefit directly from the arrangements without traditional trade being excluded ; whereas this objective can be achieved by giving agricultural producers and their organizations HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 October to 31 December 1989, the maximum quantity referred to in Article 13 (4) (a) of Regulation (EEC) No 805/68 shall be 48 384 head of young male bovine animals for fattening, of a live weight of 300 kilograms or less, of which 41 600 head must be imported into and fattened in Italy and 6 784 head must be imported into and fattened in Greece. 2. The levy charged on imports of the young bovine animals referred to in paragraph 1 shall be equal to the levy applicable on the day of import less 60 % . However, the levy applicable on the day of import shall be reduced by 70 % in respect of a maximum of 12880 young bovine animals weighing from 220 to 300 kilograms per head, originating in and coming from Yugoslavia. This maximum quantity may be imported up to a maximum of :  10 880 head in Italy,  2 000 head in Greece. 3 . Applications for licences and licences shall , in accordance with Article 9 (1)(c) of Regulation (EEC) No 2377/80, relate to : (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . ( ¢') OJ No L 77, 25. 3 . 1977, p. 18 . (4) OJ No L 109, 24. 4. 1987, p. 12. 0 OJ No L 241 , 13 . 9 . 1980, p. 5. (6) OJ No L 283, 18 . 10 . 1988 , p. 13 . No L 277/20 Official journal of the European Communities 27. 9 . 89  either young bovine animals of a weight per head not exceeding 300 kilograms, or  young bovine animals of a weight per head of from 220 to 300 kilograms, originating in and coming from Yugoslavia. In the latter case, Sections 13 and 14 of applications for licences and 4icences shall include one of the following entries :  'Yugoslavia',  'Jugoslavien , specify the categories of applicants in = the information referred to in = Article 1 5 (4) (a) of Regulation (EEC) No 2377/80 ; (b) to other applicants, in respect of a maximum of 2 484 head, including a maximum of 845 head originating in and coming from Yugoslavia ; (c) to applicants who provide proof of having imported animals qualifying under the arrangements in question during the last three years- in respect of the quantities in (b) of 2 278 head including a maximum of 790 head originating in and coming from Yugoslavia. Quantities covered by licences shall be allocated in proportion to the quantities imported in the three years concerned. 7. The proof referred to in paragraphs 5 (c) and 6 (c) shall be provided by the customs document of release for free circulation . 8 . The import licences are only issued for a quantity equal to or more than 10 head.  'Jugoslawien ,  Ã Ã ¹Ã ¿Ã Ã ³Ã ºÃ ¿Ã Ã »Ã ±Ã ²Ã ¯Ã ±',  'Yougoslavie ,  'Iugoslavia ,  'JoegoslaviÃ « ,  'JugoslÃ ¡via . Licences shall make it compulsory to import from the country indicated. 4. Member States shall specify in the information referred to in Article 15 (4) (a) of Regulation (EEC) No 2377/80 the category of live weight, and the origin of the products in the case referred to in the second indent of the first subparagraph of paragraph 3. 5. Within the quantity reserved for Italy, import licences may be issued directly : (a) to agricultural producers or their organizations in respect of a maximum of 27 750 head, including a maximum of 7 250 head originating in and coming from Yugoslavia. Italy shall, for this purpose, specify the categories of applicants in the information referred to in Article 15 (4) (a) of Regulation (EEC) No 2377/80 ; (b) to other applicants, in respect of a maximum of 13 850 head, including a maximum of 3 630 head originating in and coming from Yugoslavia, (c) to applicants who provide proof of having imported animals qualifying under the arrangements in question during the last three years in respect of quantities in (b) of 12 465 head including a maximum of 3 267 head originating in and coming from Yugoslavia. Quantities covered by licences shall be allocated in proportion to the quantities imported in the three years concerned. 6 . Within the quantity reserved for Greece, import licences may be issued directly : (a) to agricultural producers or their organizations in respect of a maximum of 4 300 head, including a maximum of 1 155 head originating in and coming from Yugoslavia. Greece shall , for this purpose, Article 2 1 . In the case of the quantity referred to in Article 1 (5) (a) and (6) (a): (a) notwithstanding Article 9 (l)(d) of Regulation (EEC) No 2377/80, applications for import licences lodged :  by agricultural producers, directly or through their professional organizations, shall be acceptable only if the agricultural producers undertake in writing to fatten on their farms the young bovine animals imported under this Regulation,  by professional organizations shall be acceptable only if they undertake in writing to have the young bovine animals imported under this Regulation fattened on the farms of those who are members of the said organizations at the time the declaration referred to in Article 1 ( l)(d) of Regulation (EEC) No 612/77 is made ; (b) applications for import licences may not cover more than 1 00 head when made by individual applicants or more than 100 head per member when made by professional organizations. The total quantity applied for by a professional organization may not, however, exceed 2 500 head. 2. Applications for import licences may not cover more than 10 % of the quantity referred to in Article 1 (5) (b) and (6)(b). 3 . Without prejudice to Article 1 (3) of Regulation (EEC) No 612/77, the security referred to therein shall not be released, in whole or in part, unless proof is 27. 9 . 89 Official Journal of the European Communities No L 277/21 provided to the competent authorities of the Member State in question that the undertaking in paragraph 1 (a) has been complied with. Article 3 For the purpose of Article 15 (3) of Regulation (EEC) No 2377/80, all applications from one applicant which relate to the same category of weight and the same rate of reduction in the levy shall be treated as a single application . Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission